SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended Commission file number: December 31, 2006 1-10231 MC SHIPPING INC. (Exact name of the Registrant as specified in its charter) LIBERIA 98-0101881 State or other jurisdiction of incorporation or organization (IRS Employer Identification N°) Richmond House, 12 Par-la-ville Road, Hamilton HM CX, Bermuda (Address of principal executive offices) 441-295-7933 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: COMMON STOCK $.01 PAR VALUE AMERICAN STOCK EXCHANGE (Title of class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: NONE Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act  yesý no Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or section 15(d) of the Act yesý no Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý yes  no Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerAccelerated filer  Non-accelerated filerý Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act)  yesý no The aggregate market value of the voting and non voting common equity held by non-affiliates of the Registrant computed by reference to the closing American Stock Exchange price on June 30, 2006 was: $43,943,840. Excluded from this amount are the shares of Common Stock beneficially owned by Navalmar and Weco-Rederi and by each officer and director of the Registrant in that such companies and persons may be deemed to be affiliates of the Registrant. The determination of affiliate status for this purpose is not necessarily a conclusive determination for other purposes. The number of shares outstanding of each of the Registrant's classes of common stock as of March 15, 2007 was: Common Stock, $.01 par value: 9,510,017 1 Table of contents Page PART I Item 1: Business 3 Item 1A: Risk factors 7 Item 1B: Unresolved staff comments 10 Item 2: Properties 10 Item 3: Legal proceedings 11 Item 4: Submission of matters to a vote of security holders 11 PART II Item 5: Market for common equity and related stockholder matters 11 Item 6: Selected financial data 12 Item 7: Management’s discussion and analysis of financial condition and results of operations 14 Item 7A: Quantitative and qualitative disclosures about market risk 28 Item 8: Financial statements and supplementary data 30 Item 9: Changes in and disagreements with accountants on accounting and financial disclosure 56 Item 9A: Controls and procedures 56 Item 9B: Other information 57 PART III Item 10: Directors, executive officers and corporate governance 57 Item 11: Executive compensation 59 Item 12: Security ownership of certain beneficial holders and management and related shareholders matters 64 Item 13: Certain relationships and related transactions and director independence 65 Item 14: Principal accounting fees and services 66 PART IV Item 15: Exhibits, financial statement schedules and reports on Form 8-K 67 EXHIBITS Exhibit 21: List of subsidiaries 69 Exhibits 31 and 32: Certifications 70 2 Table of Contents Certain statements within this annual report on Form 10-K may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PLSRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PLSRA, and other than required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify those statements by the use of words such as “may”, “will”, “could”, “anticipate”, “believe”, “estimate”, “expect”, “intend”, “predict”, or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause results to differ materially from those projected including the identification of suitable vessels for purchase, the availability of additional financing for the Company, if needed, the cyclical nature of the shipping industry, competition, general economic conditions and other risk factors detailed elsewhere herein and in the Company’s other filings with the SEC. PART I ITEM 1: BUSINESS - GENERAL MC Shipping Inc. (the “Company”) was incorporated on March 17, 1989, in the Republic of Liberia. Since its formation, the Company has been engaged in the business of investing in, owning and operating vessels. As of December 31, 2006, the Company's fleet consisted of nineteen ships. Fourteen of these vessels were wholly owned liquefied petroleum gas (“LPG”) carriers. Each of the Company’s wholly owned vessels is, in turn, owned by a separate wholly owned subsidiary of the Company. In addition, as of December 31, 2006, the Company had a 50% interest in one LPG carrier and a 25.8% percent interest in four containerships. An LPG carrier is designed to carry petroleum gases used primarily as low pollution fuels and as feedstock in the petrochemical and fertilizer industries. A containership is a vessel designed exclusively to carry containers. The Company generally employs its vessels on time charter, bareboat charter or voyage charter. With time charters, the Company receives a fixed charterhire per on-hire day and is responsible for meeting all the operating expenses of the vessels, such as crew costs, voyage expenses, insurance, repairs and maintenance. In the case of bareboat charters, the Company receives a fixed charterhire per day for the vessel and the charterer is responsible for all the costs associated with the vessel's operation during the bareboat charter period. In the case of voyage charters, the vessel is contracted only for a voyage between two or several ports and the Company is paid for the tonnage transported and pays for all voyage costs. The level of the Company's revenues and expenses will vary from year to year depending on, among other things, the number of vessels controlled by the Company during each year, the type of employment and the charter rate of those vessels. SHIPPING INDUSTRY BACKGROUND The shipping industry is subject to cyclical fluctuations in charter rates and vessel values based on changes in supply and demand. The industry has been experiencing volatility in profitability, vessel values and charter rates resulting from changes in the supply of, and demand for, shipping capacity. The demand for ships is influenced by, among other factors, global and regional economic conditions, developments in international trade, and changes in seaborne and other transportation patterns, weather patterns, crop yields, armed conflicts, port congestion, canal closures, political developments, conflicts, embargoes and strikes. The demand for ships is also influenced by, among other things, the demand for consumer goods and perishable foodstuffs, dry bulk commodities, crude oil and oil products. Demand for such products is affected by many factors, including general economic conditions, commodity prices, environmental concerns, weather and competition from alternative fuels. The supply of shipping capacity is a function of the delivery of new vessels and the number of older vessels scrapped, converted to other uses, reactivated or lost. Such supply may be affected by regulation of maritime transportation practices by governmental and international authorities. All of these factors which affect the supply of and demand for vessel capacity are beyond the control of the Company. In addition, the nature, timing and degree of changes in the shipping markets, in which the Company operates, as well as future charter rates and values of its vessels, are not readily predictable. 3 Table of Contents OPERATIONS Ship owning activities entail three separate functions: (i) the overall strategic management function, which is that of an investment manager and includes the selection, purchase, financing and sale of vessels and overall supervision of both chartering and vessel technical management; (ii) the technical management function, which encompasses the day to day operation, physical maintenance and crewing of the vessels; and (iii) the commercial management function, which involves obtaining employment for the vessels and managing relations with the charterer. Management exercises direct control over the Company's overall strategic management and commercial management functions but may, on a case-by-case basis, engage the services of independent brokers in order to obtain employment for the Company’s vessels and to manage its relations with its charterers. The technical management function is sub-contracted to unrelated ship managers. Anglo Eastern Ship Management Ltd (“Anglo Eastern”), Hanseatic Shipping Company Ltd (“Hanseatic”) and Wallem Shipmanagement Ltd (“Wallem”) currently manage the LPG vessels. V.Ships manages the 25.8% owned container carriers. Management may, in the future, use other ship managers if the price and service are more favorable. The technical management agreements are “cost-plus” contracts under which the Company reimburses all costs incurred by the technical managers for the operation of the Company's vessels and the technical managers are paid a fixed management fee. Management exercises regular controls over the technical managers to ensure that the vessels are properly maintained. The Company had forty-two charters covering the year 2006, nine of which commenced prior to 2006 and three charterers provided revenues exceeding 10% of the Company’s total revenues Although separate vessel financial information is available, Management internally evaluates the performance of the enterprise as a whole and not on the basis of separate business units or different types of charter. As a result, the Company has determined it operates as one reportable segment. Non-U.S. operations accounted for 100% of the Company’s revenues and net income in 2006. Since the Company’s vessels regularly move between countries in international waters over hundreds of trade routes, it is impractical to assign revenues or earnings from the transportation of international LPG products by geographic area. COMPENSATION TO AFFILIATES From the Company’s inception through August 1, 2006, the ship management company V.Ships had been an affiliate of the Company until it sold its remaining interest in the Company to Weco-Rederi A/S (see Item 12 - Security ownership of certain beneficial owners and management and Item 13 - Certain relationships and related transactions and director independence). Therefore, any related company disclosure contained herein with respect to V.Ships relates only to the period from January 1 through August, 1 2006. Comparables for previous periods refer to the full year. During the third quarter of 2006, the technical management of the vessels previously managed by V.Ships was transferred to non-related technical managers. The four container vessels owned by Munia Mobiliengesellschaft mbH & Co. KG (“MUNIA”), in which the Company owns a 25.8% interest, are still managed by V.Ships. 4 Table of Contents The Company, via its wholly owned subsidiaries, was party to management agreements with V.Ships for the technical operation of some of its vessels. The management agreements were “cost-plus” contracts under which the Company reimbursed all costs incurred by V.Ships for the operation of the Company's vessels and V.Ships was paid a fixed management fee. In 2006, the management fees were fixed at the rate of $8,500 per vessel/per month. In 2005, the fees were $9,250 per vessel/per month for large LPG carriers and $9,167 per vessel/per month for smaller LPG carriers compared to $8,855 and $8,753, respectively, in 2004. From January 1 to August 1, 2006, the Company paid management fees of $535,500 to V.Ships compared to $1,006,756 in 2005 and $1,150,926 in 2004. Prior to August 1, 2006, from time to time, the Company employed the services of an affiliate of V.Ships for legal work related to the acquisition and disposal of vessels. Legal fees were determined in light of current industry practice. From January 1 to August 1, 2006, the Company paid legal fees of $37,598 to an affiliate of V.Ships compared to $37,876 in 2005 and $33,443 in 2004. Prior to May 31, 2006, the Company leased office space from and reimbursed telecommunication expenses to various affiliates of V.Ships. From January 1 to August 1, 2006, the rental cost and telecommunication expenses paid to affiliates of V.Ships totaled approximately $49,663, compared to $104,455 in 2005 and $133,416 in 2004. Prior to July 1, 2006, the Company outsourced certain bookkeeping functions to an affiliate of V.Ships. From January 1 to August 1, 2006, the Company paid approximately $21,250 for accounting services to an affiliate of V.Ships compared to $28,833 in 2005 and $31,000 in 2004. From August 2004 to October 31, 2005, the Company paid a fee of £10,000 per month to V.Investments in consideration of V.Ships permitting the Company’s Chief Executive Officer, then a full time employee of V.Ships, to provide his services to the Company on a part time basis. The Company also reimbursed V.Ships for all business expenses incurred by the CEO in the provision of his services. In 2005 and 2004, fees paid to V.Investments amounted to $181,958 and $95,379, respectively. In addition, as technical manager of the Company’s fleet, until the third quarter of 2006, V.Ships occasionally utilized the services of its affiliates to arrange for crew and staff traveling, port agency services, manning, safety and training services, and miscellaneous other services as described below. Prior to August 1, 2006, the Company used the services of a company affiliated with V.Ships for crew and staff travel. From January 1 to August 1, 2006, V.Ships did not disclose the amount of such travel expenses which were included in vessel operating or general and administrative expenses. In 2005, these expenses totaled $378,340 compared to $267,670 in 2004. Prior to August 1, 2006, the Company occasionally used the port agency services of various companies affiliated with V.Ships. From January 1 to August 1, 2006, V.Ships did not disclose the amount paid to these companies for port and other costs, which were included in vessel operating expenses. In 2005, these costs totaled $278,719 compared to $313,754 in 2004. Prior to August 1, 2006, the Company used various companies affiliated with V.Ships for manning, safety and training. From January 1 to August 1, 2006, V.Ships did not disclose the amount of such expenses which were included in vessel operating expenses. In 2005, these costs totaled $ 253,375 compared to $346,129 in 2004. At December 31, 2006, the Company had intercompany balances for trade accounts payable to affiliates of $369,423 compared to $202,208 for receivable from affiliates at December 31, 2005. The balance at December 31, 2006 included $296,475 payable to MUNIA for amounts due under the guarantee agreement and for the dry-dock of a vessel. The balance at December 31, 2005 included a $180,789 receivable from MUNIA for the payment of lube oil remaining on board at the time of sale of the container vessels. 5 Table of Contents INSURANCE AND CLASSIFICATION The business of the Company is affected by the risks of mechanical failure of the Company's vessels, collisions, property losses to the vessels, cargo loss or damage, and business interruption due to political action in foreign countries and labor strikes. In addition, the operation of any ocean-going vessel entails an inherent risk of catastrophic marine disaster. The Company maintains Hull and Machinery Insurance, War Risk Insurance, Protection and Indemnity Insurance, Freight Demurrage and Defense Insurance and Loss of Earnings Insurance on its vessels consistent with industry practices. The Company maintains total or constructive total loss coverage for each of its vessels. The insurance underwriters may require that additional premiums be paid for Hull and Machinery and War Risk Insurance prior to any vessel entering certain geographical areas subject to unstable political or military conditions.Although the Company has had no difficulty in obtaining such insurance for its vessels, there can be no assurance that the Company will be able to continue to procure sufficient amounts of insurance to cover the repair and replacement cost of any vessel which is damaged or destroyed, loss of earnings on a vessel or the Company's liability in the event of a catastrophic marine or ecological disaster. The Company’s insurers require the Company’s vessels to meet certain requirements set by maritime classification societies as a condition to obtaining insurance. The classification societies determine that the vessels are safe and seaworthy in accordance with the International Maritime Organization and the Safety of Life at Sea Convention. All LPG carriers, containerships and multipurpose carriers are inspected by a surveyor of the classification society every year (“Annual Survey”), every two and one half years (“Intermediate Survey”), and every five years (“Special Survey”). The Company has purchased and intends to purchase only vessels that are able to comply with such classification society requirements. It is expected that, under classification society rules, the Company’s vessels will be required to undergo dry-docking at least once every three years. Normal dry-docking takes one to two weeks. The Company estimates that current dry-docking costs in the geographic areas where the Company anticipates having such work performed will be approximately $300,000 to $2,000,000 per vessel, depending upon the size and complexity of the vessel. This estimate is based on a dry-docking cycle of two and one-half to three years between each visit to a dry-dock facility and assumes regular but no extraordinary expenses for maintenance and repairs. In addition to dry-docking, the Company is required to purchase spare parts and perform repairs on its vessels from time to time. In the case of bareboat charter arrangements, the bareboat charterer undertakes, at its expense, to ensure that the vessel is regularly dry-docked and is properly maintained. REGULATION The Company's business is materially affected by government regulation in the form of international conventions, national, state or local laws and regulations, and laws and regulations of the flag nations of its vessels, including laws relating to the discharge of materials into the environment. Because such conventions, laws and regulations are often revised, the Company is unable to predict the ultimate costs of complying with such conventions, laws and regulations. Under certain regulations, a vessel owner may be liable for property and environmental damages and all of its assets could be subject to claim for such damages. Moreover, in certain jurisdictions, under the “sister ship” doctrine, all of the affiliates in a fleet of ships may be liable for damages caused by, or debts incurred with respect to, a ship owned by one affiliate, and the ships and other assets of all the affiliates may be subject to attachments. In addition, the Company is required by various governmental and quasi-governmental agencies to obtain certain permits, licenses and certificates with respect to its operations. The Company believes that it will readily be able to obtain all such permits, licenses and certificates as may be required. Some countries have laws or practices which restrict the carriage of cargoes depending upon the nationality of a vessel or its crew or the origin or destination of the vessel, as well as other considerations relating to particular national interests. The Company cannot predict the effect that such laws or practices may have on its ability to obtain cargoes. It is expected that the Company's vessels, all of which are non-United States flag vessels, will be permitted to enter the territorial waters of the United States, but will not be permitted, under the Merchant Marine Act, 1920 (the Jones Act), to transportcargoes between United States ports. Such restriction is not expected to have a material adverse impact on the Company's operations. 6 Table of Contents COMPETITION Competition in the operation of LPG carriers is intense. Typically, each of the numerous owners of such vessels owns a relatively small number of vessels. However, a few large and experienced operators, with greater financial resources than those of the Company, dominate the LPG sector, particularly in the larger ship segments, and there is no assurance that the Company will be able to compete successfully with other shipping firms. As shipping rates are not materially different among competitors, competition is based primarily upon the reputation of the vessel and its operators as well as the operator’s relationship with charterers. Management believes that the most effective technique in dealing with competitive pressures is to maintain the Company’s vessels to a very high standard and to develop strong long-term relationships with charterers of high standing. Management believes that its reputation and extensive experience contributes to the Company’s ability to compete effectively. EMPLOYEES At the end of March 2007, the Company employed nine persons on a full-time basis, three of whom are officers of the Company. The Company, through its vessel-owning subsidiaries, hires officers and crews for each of the Company’s vessels. Seamen from India, Latvia, Russia, Ukraine and the Philippines currently man the Company’s vessels with approximately three hundred and thirty seafarers currently serving on the Company’s vessels. The Company is continuing to strengthen its own identity with this vital part of its business and believes it has good relationships with those who serve on board its vessels, as demonstrated by the high proportion of people who remained with the Company during the change of technical management in 2006. ITEM 1A: RISK FACTORS RISK FACTORS RELATING TO OUR BUSINESS AND OPERATIONS Our business is subject to the general volatility of the shipping market.The shipping industry is subject to cyclical fluctuations in charter rates and vessel values based on changes in supply and demand. The industry has been experiencing volatility in profitability, vessel values and charter rates resulting from changes in the supply of, and demand for, shipping capacity. The factors which affect the supply of and demand for vessel capacity are beyond the control of the Company. In addition, the nature, timing and degree of changes in the shipping markets, in which the Company operates, as well as future charter rates and values of its vessels, are not readily predictable. Our business is subject to significant environmental and other regulations. The operation of vessels is affected by extensive and changing environmental protection and other laws and regulations, compliance with which may entail significant expense, including expenses for ship modifications and changes in operating procedures. Such expense could have a material adverse effect on the Company at any time. Our business is subject togovernment regulation which may increase our costs and potential liabilities, including for the failure to obtain required permits, licenses and certificates and the failure to keep up with hanging regulations.The shipping business is materially affected by government regulation in the form of international conventions, national, state or local laws and regulations, and laws and regulations of the flag nations of its vessels, including laws relating to the discharge of materials into the environment. Because such conventions, laws and regulations are often revised, the Company is unable to predict the ultimate costs of complying with such conventions, laws and regulations. Under certain regulations, a vessel owner may be liable for property and environmental damages and all of its assets could be subject to claim for such damages. Moreover, in certain jurisdictions, under the "sister ship" doctrine, all of the affiliates in a fleet of ships may be liable for damages caused by, or debts incurred with respect to, a ship owned by one affiliate, and the ships and other assets of all the affiliates may be subject to attachments. 7 Table of Contents Shipping is an inherently risky business and our insurance may not be adequate.The business of the Company is affected by the risks of mechanical failure of the Company’s vessels, collisions, property losses to the vessels, cargo loss or damage, and business interruption due to political action in foreign countries and labor strikes. In addition, the operation of any ocean-going vessel entails an inherent risk of catastrophic marine disaster. Any of these events may result in loss of revenues, increased costs and decreased cash flows. The Company maintains Insurance consistent with industry practice. Nonetheless, risks may arise against which we are not adequately insured. For example, a catastrophic event could exceed our insurance coverage and have a material adverse effect on our financial condition.Although the Company has had no difficulty in obtaining such insurance for its vessels in the past, there can be no assurance that the Company will be able to continue to procure sufficient amounts of insurance at commercially reasonable rates in the future and we cannot guarantee that any particular claim will be paid. There may be risks associated with the purchase and operation of second hand vessels. The economic useful lives of most liquefied gas carriers are generally estimated to be approximately 30 years, depending on market conditions, the type of cargo being carried and the level of maintenance. Although we inspect second-hand vessels prior to purchase, this does not normally provide us with the same knowledge about their condition that we would have had if such vessels had been built for and operated exclusively by us. Second-hand vessels carry no warranties from sellers or manufacturers. In general, expenditures necessary to maintain a vessel in good operating condition increase with the age of the vessel. Second-hand vessels may develop unexpected mechanical and operational problems despite adherence to regular survey schedules and proper maintenance. Changes in governmental regulations and safety standards may require expenditures for alterations. The Company’s vessels range from 12 to 27 years old. There can be no assurance that market conditions will justify the level of expenditures necessary to maintain such vessels, to comply with applicable regulations, to enable the Company to operate such vessels profitably during the remainder of such vessels’ useful lives or to sell such vessels at prices approaching or in excess of the book value. Therefore, our future operating results could be negatively affected if some of the vessels do not perform as we expect. We may face unexpected repair costs for our vessels.Repairs and maintenance costs are difficult to predict with certainty and may be substantial. Many of these expenses are not covered by our insurance. Large repair expenses could decrease our cash flow and profitability and reduce our liquidity. Our revenues may be adversely affected if we do not successfully employ our vessels. The Company’s vessels are currently chartered for periods ranging from three to fifty one months.Upon the termination of such charters, the Company may seek to sell one or more of its vessels, enter into medium- to long-term charters or trade such vessels in the spot market. If the Company decides to re-charter the vessels, there can be no assurance that it will be able to enter into charters for periods and at rates of hire that will be sufficient to enable the Company’s vessels to be operated profitably. We are dependant on a few charterers and if we lose any of our charterers, our revenues could decrease and our operating results could be materially adversely affected. The Company has derived and is expected to continue to derive, a significant portion of its revenues from a limited number of charterers. If the Company loses a significant customer, or if a significant customer decreases the amount of business it transacts with us, our revenues, cash flows and profitability could be materially and adversely affected. We depend on our key personnel and may have difficulty attracting and retaining skilled employees.The loss of the services of any of our key personnel or our inability to successfully attract and retain qualified personnel, including ships’ officers, in the future could have a material adverse effect on our business, financial condition and results of operations. The risks associated withoperations outside the United States could adversely impact our operating results. The Company’s operations are conducted worldwide, and may be affected by changing economic, political and social conditions in the countries where the Company is engaged in business or where the Company’s vessels are registered or flagged. In particular, the Company’s operations may be affected by war, expropriation of vessels, the imposition of taxes, increased regulation or other circumstances, and as a consequence the Company may incur higher costs, its assets may be impaired or its operations may be curtailed. 8 Table of Contents Our operating performance may be materially affected by competition.Competition in the operation of LPG carriers is intense. A few large and experienced operators, with greater financial resources than those of the Company, dominate the LPG sector, particularly in the larger ship segments, and there is no assurance that the Company will be able to compete successfully with other shipping firms. Related party transactions may materially affect our business.Certain of the directors of the Company are involved in outside business activities similar to those conducted by the Company.As a result of such affiliations, such persons may experience conflicts of interest in connection with the selection, purchase, operation and sale of the Company’s vessels and those of other entities affiliated with such persons. We may incur unanticipated contingent liabilities as a result of the operating expense guarantee given to MUNIA and LTF. See Notes 3 and 4 to the Consolidated Financial Statements in Item 8.As part of the MUNIA transaction, the Company agreed to guarantee certain levels of operating expenses and employment for the vessels until February 1, 2008, September 1, 2008, May 15, 2009 and February 1, 2009, for each vessel respectively (or earlier in case of sale or total loss of a vessel). As a result, the off hire and the excess or surplus of operating expenses, up to a certain extent, will be absorbed by the Company. We may incur unforeseen liabilities in connection with this guarantee and liabilities may materialize that could have a material adverse effect on our financial condition. As part of the LTF transaction, the Company has agreed to guarantee the difference between the full management budget and the actual ship operating expenses for an amount not to exceed $135 per day per vessel for four years after the delivery of each of the six vessels. If we default under any of our loan agreements, we could forfeit our rights in our vessels and their charters.We have pledged substantially all of our vessels and related collateral as security to the lenders under our loan agreements. Default under any of these loan agreements, if not waived or modified, would permit the lenders to foreclose on the mortgages over the vessels and the related collateral, and we could lose our rights in the vessels and their charters. Our business exposes us to unpredictable contingent liabilities.Various claims, suits, and complaints, including those involving government regulations and product liability, arise in the ordinary course of the shipping business. In addition, losses may arise from claims or disputes with charterers, agents, insurance providers or suppliers relating to the operations of our vessels. Such losses, if not covered by insurance, could have a material adverse effect on our financial condition. In the normal course of business, the Company enters into contracts that contain a variety of indemnifications with its customers, suppliers and service providers. Further, the Company indemnifies its Directors and officers who are, or were, serving at the Company’s request in such capacities. The Company’s maximum exposure under these arrangements is unknown as of December 31, 2006. The Company does not anticipate incurring any significant costs relating to these arrangements. RISK FACTORS RELATED TO OUR COMMON STOCK You may not be able to sell your common stock when you want to and, if you do, you may not be able to receive the price that you want.Although our common stock trades on the American Stock Exchange, we do not know if an active trading market for the common stock will continue or, if it does, at what prices the common stock may trade. During 2006, the reported closing prices for our common stock have ranged from a high of $15.70 to a low of $9.04. In addition, the stock markets in general, including the American Stock Exchange, have experienced extreme price and trading volume fluctuations. These fluctuations have resulted in volatility in the market prices of securities that has often been unrelated or disproportionate to changes in operating performance. These broad market fluctuations may adversely affect the market prices of our common stock. Further, possible additional issuances could significantly increase the number of shares of our common stock outstanding, and could result in a decline in the market price of our common stock. Therefore, you may not be able to sell our common stock when you want and, if you do, you may not receive the price you want. 9 Table of Contents We cannot assure you that we will pay any dividends.In March 2005, our board of Directors initiated a cash dividend policy.The timing and amount of dividends, if any, could be affected by factors affecting cash flows, results of operations, required capital expenditures, or reserves.
